 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00184-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   TROY WAYNE REISS,
15                                Defendant.
16

17                                              BACKGROUND

18          This case is set for a Status Conference on July 14, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,
21 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

22 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

23 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

24 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

25 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

26 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous
27 General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act
27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a Status Conference date of August 25,
10 2021. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must

11 be “specifically limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.      By previous order, this matter was set for Status Conference on July 14, 2021.

16          2.      By this stipulation, defendant now moves to continue the case and schedule a Status

17 Conference on August 25, 2021, at 1:00 p.m., and to exclude time between July 14, 2021, and August

18 25, 2021, at 1:00 p.m., under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

19          3.      The parties agree and stipulate, and request that the Court find the following:

20                  a)      The government provided discovery, supplemental discovery, and provided

21          defense counsel with a proposed plea agreement. The defendant is continuing to review the

22          discovery and consider the plea agreement.

23                  b)      Counsel for defendant desires additional time to review discovery, conduct

24          investigation and research related to the charges, conduct research into any mitigating factors,

25          consult with her client, discuss a potential plea, and to otherwise prepare for trial.

26                  c)      Counsel for the defendant is currently in trial until on or about August 6, 2021.

27                  d)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny her the reasonable time necessary for effective preparation, taking into

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          account the exercise of due diligence.

 2                 e)      The government does not object to the continuance.

 3                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of July 14, 2021 to August 25, 2021,

 8          at 1:00 p.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 9          Code T4] because it results from a continuance granted by the Court at defendant’s request on

10          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

11          best interest of the public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: June 28, 2021                                    PHILLIP A. TALBERT
18                                                            Acting United States Attorney
19
                                                              /s/ ANTONIO J. PATACA
20                                                            ANTONIO J. PATACA
                                                              Assistant United States Attorney
21

22
      Dated: June 28, 2021                                    /s/ MONICA BERMUDEZ
23                                                            MONICA BERMUDEZ
24                                                            Counsel for Defendant
                                                              TROY WAYNE REISS
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                                   ORDER

 2          IT IS ORDERED that the status hearing set for July 14, 2021, at 1:00 p.m. is continued until

 3 August 25, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from May 12, 2021, through July 14,

 5 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.

 9
     IT IS SO ORDERED.
10

11      Dated:    June 29, 2021                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
